Citation Nr: 0712050	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-42 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right shoulder rotator cuff tear.

2.  Entitlement to service connection for a right shoulder 
scar.

3.  Entitlement to service connection for a right shoulder 
and arm nerve damage.

4.  Entitlement to an increased rating for left knee 
patellofemoral arthritis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  By means of the April 2004 
rating decision, the RO held that service connection was not 
warranted for a right shoulder disorder and continued the 20 
percent evaluation for the veteran's service-connected left 
knee arthritis.  In March 2005, the RO also held that service 
connection was not warranted for a right shoulder scar and 
right shoulder and arm nerve damage.  

In July 2006, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge during a hearing at the 
RO.  Unfortunately, a written transcript of the proceedings 
was unable to be produced.  By means of a letter dated 
December 7, 2006, the veteran was informed of the inability 
to produce a transcript and offered the opportunity to appear 
at a new hearing.  In December 2006, the veteran submitted 
that he did not wish to appear at an additional hearing and 
requested that the matters be considered on the evidence of 
record.  As such, this appeal is appropriately before the 
Board for adjudication.


It is noted that, based upon May 2005 VA examination results, 
the RO proposed a reduction in disability ratings from 20 
percent to 10 percent for the veteran's service-connected 
knee disabilities.  In September 2005, the RO implemented the 
reductions.  The appellant appealed the reductions and, in 
April 2006 and May 2006 rating actions, the RO reinstated the 
20 percent disability ratings.  In June 2006, the veteran 
submitted that his bilateral knee disabilities had worsened 
and in July 2006 he stated that he was seeking disability 
ratings in excess of 20 percent for his service-connected 
knee disabilities.  Only the issue of entitlement to a 
disability rating in excess of 20 percent for left knee 
arthritis is appropriately before the Board.  Accordingly, 
the matter of entitlement to a disability rating in excess of 
20 percent for right knee patellofemoral syndrome is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A right shoulder rotator cuff tear, right shoulder 
scarring and right shoulder and arm nerve damage did not 
begin during service nor are such disabilities the proximate 
results of service-connected left knee disability.

3.  The veteran's left knee arthritis is manifest by 
subjective complaints of giving away and objective evidence 
of arthritis, fatigability, and limitation of flexion.


CONCLUSIONS OF LAW

1.  Right shoulder disability, to include residuals from a 
rotator cuff tear, a scar, and nerve damage to the shoulder 
and arm, was not incurred during service or as a result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  Criteria for a rating in excess of 20 percent for left 
knee patellofemoral arthritis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5010 and 5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in December 2003 and December 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims of entitlement to 
service connection for shoulder and arm disabilities and for 
entitlement to an increased rating for a knee disability, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decisions in keeping with Pelegrini.  Additionally, a 
Supplemental Statement of the Case was issued in May 2006, 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in July 2006.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  In 
fact, he advised VA in April 2006 that he did not have any 
additional evidence to provide or identify to substantiate 
his claims.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the merits of the 
veteran's claims will now be addressed.

Service Connection

The veteran alleges that he is entitled to service connection 
for the residuals of a right shoulder rotator cuff tear, a 
right shoulder scar, and nerve damage to the right shoulder 
and arm as secondary to his service-connected left knee 
disability.  The veteran does not contend that he developed 
his current right shoulder and arm disabilities during active 
service.

Consistent with the veteran's testimony, his service medical 
records do not show any complaints or diagnosis of a right 
shoulder or arm disability.  His post-service treatment 
records also do not include a diagnosed right shoulder or arm 
disability until July 2003.  Private treatment records from 
Midwest Minor Medical and Jack A. McCarthy, M.D., involving 
the veteran's worker's compensation claim, recount that on 
July 24, 2003, the veteran was attacked by a dog while 
delivering the mail.  The aforementioned records document the 
veteran's report that he kicked the dog, slipped and 
consequently fell on his right shoulder.  There is no 
reference to the veteran's knee giving way in the worker's 
compensation documents.

The veteran here alleges that when he kicked at the dog with 
his right foot, his left knee gave way, causing him to fall 
and land on his right shoulder.   He argues that if not for 
his service-connected left knee giving way, he would not have 
fallen and injured his right shoulder and arm.  A review of 
the medical evidence, however, is silent as to any suggestion 
that the veteran's left knee gave away; it is also absent as 
to any indication that his left knee disability resulted in 
his fall and subsequent injury to the right shoulder and arm.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for a 
disability medically shown to be proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. § 
3.310(a).

Throughout the pendency of this appeal, the veteran was 
afforded two VA examinations in order to ascertain whether 
his left knee disability resulted in current right shoulder 
and arm disorders.  A January 2004 VA examiner noted that it 
was possible that the veteran's right shoulder disorder was 
secondary to his left knee giving out, but that it was 
certainly a stretch of reality.  That examiner reported that 
the veteran's knees were quite stable; moreover, that the 
veteran's knee disabilities did not involve instability.  The 
examiner surmised that, based on the description of the 
events, the veteran would have fallen even if he had perfect 
knees.  He concluded that the veteran's service-connected 
knee disabilities did not have much, if anything, to do with 
his right shoulder injury.  

A March 2004 VA examiner stated that it was impossible to 
opine whether or not the veteran landed on his right shoulder 
because the knee gave out.  He noted, however, that the 
veteran was unable to describe exactly how he fell and the 
evidence did not contain any documentation that the veteran's 
fall resulted from his left knee giving way.  The examiner 
concluded that, based upon a lack of evidence, it would be 
speculative and presumptive to render an opinion as to the 
likelihood of a left knee giving out and causing a fall and 
injury to the shoulder.  

Given the evidence as outlined above, the Board finds that 
the veteran's current residuals from a right shoulder rotator 
cuff tear, right shoulder scar, and right shoulder and arm 
nerve damage did not begin during his period of service nor 
are they the proximate result of the service-connected left 
knee arthritis or any other service-connected disability.  
The only evidence in support of the claims is the veteran's 
own assertions.  The record contains no indication that the 
left knee gave way during the incident here in question and 
there is no evidence of the veteran having medical training 
so as to consider his statements sufficient to establish a 
relationship between his left knee disability and his current 
right shoulder disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (Laypersons are not competent to 
offer medical opinions).  Consequently, service connection 
for current residuals from a right shoulder rotator cuff 
tear, a right shoulder scar, and right shoulder and arm nerve 
damage is denied on a direct basis as well as on a secondary 
basis as due to service-connected disability because there is 
no medical evidence to support the claim.

Increased Rating

The veteran contends that his left knee disability is more 
severe than rated.  He complains of pain and instability in 
the left knee.  The left knee is currently assigned a 20 
percent rating for painful and limited motion.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The average impairment as set forth 
in the VA Schedule for Rating Disabilities, codified in 38 
C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities.  Generally, the degree of disability 
specified is considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability.  
Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Se 38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  The Court has held that functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  The Court has held that compensation for 
service-connected injury is limited to those claims which 
show present disability and held, "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A 20 percent rating is currently assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, based on subjective complaints 
of pain and limitation of flexion.  Under Diagnostic Code 
5260, flexion limited to 60 degrees is noncompensable; a 10 
percent rating is warranted when flexion is limited to 45 
degrees, a 20 percent rating is warranted when flexion is 
limited to 30 degrees; and, a 30 percent rating is warranted 
when flexion limited to 15 degrees.  

VA General Counsel has held that separate ratings may be 
assigned under Diagnostic Code 5260 and Diagnostic Code 5261 
for disability of the same joint.  See VAOPGCPREC 9-2005 
(September 17, 2005).  Diagnostic Code 5261 pertains to 
limitation of knee extension.  Under this provision, 
extension limited to 5 degrees is noncompensable.  A 10 
percent rating is warranted when extension is limited to 10 
degrees; a 20 percent rating is warranted when extension is 
limited to 15 degrees; a 30 percent rating is warranted when 
extension is limited to 20 degrees; a 40 percent rating is 
assigned when extension is limited to 30 degrees; and, a 50 
percent rating is assigned when extension is limited to 45 
degrees.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

VA General Counsel has also provided guidance concerning 
increased rating claims for knee disorders when there is 
evidence of instability.  Separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  VA General Counsel has stated that 
compensating a claimant for separate functional impairment 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5003, does 
not constitute pyramiding as one rating is based on 
instability and the other based on limited and painful motion 
caused by arthritis.  See VAOPGCPREC 23-97 (July 1, 1997).  
Specifically, Diagnostic Code 5257 allows for assignment of a 
10 percent rating when there is evidence of slight impairment 
due to recurrent subluxation or lateral instability of the 
knee; a 20 percent rating for moderate impairment due to 
recurrent subluxation or lateral instability; and, a maximum 
30 percent rating when there is evidence of severe impairment 
of the knee.  Diagnostic Code 5003 allows for the assignment 
of ratings for degenerative arthritis established by x-ray 
findings based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.

Treatment records show that the veteran has continued 
complaints of pain in his left knee.  He is diagnosed as 
having osteoarthritis and takes medication on an as needed 
basis.  In January 2006, it was noted that his knees had not 
been bothering him very much.

In January 2004, the veteran underwent VA examination and was 
found to have a full range of motion in the left knee from 0 
to 145 degrees.  The examiner noted that there was no 
evidence of discomfort during the examination.  Upon VA 
examination in May 2005, range of motion in the left knee was 
from 0 to 110 degrees.  As to DeLuca factors, the examiner 
noted that there were no objective findings of pain, 
weakness, excess fatigability, incoordination, lack of 
endurance, or loss of range of motion with repetitive use.  
Additionally, the veteran denied any specific flare-ups.  

The veteran underwent his most recent VA examination in March 
2006 and again exhibited full extension in the left knee; his 
flexion was limited to 109 degrees due to stiffness and pain.  
The veteran complained of increased pain and fatigue after 
ten deep knee bends, but denied any weakness, lack of 
endurance or incoordination in the left knee with repetitive 
motion.  The examiner noted no additional limitation of 
motion after repetitive motion.  

Given the evidence as outlined above, the Board finds that 
the veteran's left knee arthritis is evidenced by painful and 
limited flexion.  The medical evidence does not support any 
contention of instability in the knees.  In fact, treatment 
records and examination reports consistent reflect very 
little limitation caused by the left knee disability.  

The medical evidence does not show that flexion is limited to 
30 degrees so as to warrant assignment of a 20 percent rating 
under Diagnostic Code 5260.  As such, it certainly does not 
support the assignment of a rating higher than 20 percent.  
Viewing the evidence as a whole, the veteran would not be 
entitled to even a compensable disability rating based solely 
on limitation of flexion.  

As set forth above, 38 C.F.R. §§ 4.40, 4.45, 4.59 address the 
impact of functional loss, weakened movement, excess 
fatigability, incoordination, and pain.  Therefore, it 
appears that the RO generously assigned a 20 percent 
disability evaluation based on evidence showing that the 
veteran's left knee disability is manifest by symptoms which 
include pain on motion, fatigability, and limitation of 
flexion.  The Board finds that the evidence of record reveals 
no additional factors which would restrict motion to such an 
extent that the criteria for ratings in excess of 20 percent 
would be justified.

The Board has also considered whether the veteran is entitled 
to a separate disability rating under any other applicable 
diagnostic code.  Diagnostic Code 5261 is not for application 
because the medical evidence does not reflect limitation of 
extension.  Diagnostic Code 5257 is also not applicable 
because there is no medical evidence of recurrent subluxation 
or lateral instability.  The Board acknowledges that the 
veteran has reported subjective complaints of his knees 
locking and giving way, however, none of the VA examiners 
documented instability or effusion, and the ligaments were 
consistently determined to be intact.  Although the January 
2004 examiner noted a mild McMurray's sign, he also stated 
that it was questionable.  Moreover, the May 2005 and March 
2006 examiners noted negative McMurray's, Lachman's and 
anterior and posterior Drawer testing.  In March 2006, the 
knee was also stable to varus and valgus stress at full 
extension and at 30 degrees of extension.  

In conclusion, the Board finds that the medical evidence 
demonstrates that the veteran's service-connected left knee 
disability is manifest by degenerative changes, some 
limitation of flexion, pain, and fatigability.  For the 
reasons and bases expressed above, the Board has concluded 
that a disability rating in excess of 20 percent is not 
warranted under Diagnostic Code 5260 or any other diagnostic 
criteria for the veteran's left knee disability.  As such, an 
increased rating is denied.





ORDER

Entitlement to service connection for residuals of a right 
shoulder rotator cuff tear is denied.

Entitlement to service connection for a right shoulder scar 
is denied.

Entitlement to service connection for right shoulder and arm 
nerve damage is denied.

A disability rating in excess of 20 percent for left knee 
patellofemoral arthritis is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


